 1 ADAM L. BRAVERMAN
   United States Attorney
 2 CARLING E. DONOVAN
   Assistant United States Attorney
 3 New York State Bar No. 5340484
   United States Attorney’s Office
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-4343
   Carling.Donovan@usdoj.gov
 6
   Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA

 8                       UNITED STATES DISTRICT COURT

 9                      SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,           Case No.: 18MJ6135-BGS

11             Plaintiff,

12        v.                             NOTICE OF APPEARANCE

13   EDUARDO ALVARADO-ALCARAZ, etal,

14             Defendant.

15

16        TO THE CLERK OF COURT AND ALL PARTIES OF RECORD

17        I, the undersigned attorney, enter my appearance as lead counsel

18 for the United States in the above-captioned case.     I certify that I

19 am admitted to practice in this court or authorized to practice under

20 CivLR 83.3.c.3-4.

21        The following government attorneys (who are admitted to practice

22 in this court or authorized to practice under CivLR 83.3.c.3-4) are

23 also associated with this case, should be listed as lead counsel for

24 CM/ECF purposes, and should receive all Notices of Electronic Filings

25 relating to activity in this case:

26             Name

27             None.

28

     CED:kot:1/7/2019
 1      Effective this date, the following attorneys are no longer

 2 associated with this case and should not receive any further Notices

 3 of Electronic Filings relating to activity in this case (if the

 4 generic “U.S. Attorney CR” is still listed as active in this case in

 5 CM/ECF, please terminate this association):

 6           Name

 7           None.

 8      Please feel free to call me if you have any questions about this

 9 notice.
10      DATED: January 7, 2019.

11                                Respectfully submitted,

12                                ADAM L. BRAVERMAN
                                  United States Attorney
13
                                  s/Carling E. Donovan
14                                CARLING E. DONOVAN
                                  Assistant U.S. Attorney
15                                Attorney for Plaintiff
                                  United States of America
16

17

18
19

20

21

22

23

24

25

26

27

28

                                     2
 1

 2

 3

 4                          UNITED STATES DISTRICT COURT

 5                        SOUTHERN DISTRICT OF CALIFORNIA

 6   UNITED STATES OF AMERICA,                   Case No.: 18MJ6135-BGS

 7              Plaintiff,

 8        v.                                     CERTIFICATE OF SERVICE

 9   EDUARDO ALVARADO-ALCARAZ, etal,

10              Defendant.

11

12       IT IS HEREBY CERTIFIED THAT:

13       I, Carling E. Donovan, am a citizen of the United States and am

14 at least eighteen years of age.              My business address is 880 Front

15 Street, Room 6293, San Diego, CA 92101-8893.

16       I am not a party to the above-entitled action.              I have caused

17 service     of   the   Notice   of   Appearance    as   lead   counsel   for   the

18 United States, and this Certificate of Service, on the following
19 parties by electronically filing the foregoing with the Clerk of the

20 U.S. District Court for the Southern District of California using

21 its ECF System, which electronically notifies them:

22
         Ciro Hernandez, Esq.           Attorney for the Material Witness(es)
23       Saundra Jones, Esq.            Attorney for the Material Witness(es)

24       I declare under penalty of perjury that the foregoing is true

25 and correct.

26       Dated: January 7, 2019.

27                                      s/Carling E. Donovan
                                        CARLING E. DONOVAN
28                                      Assistant U.S. Attorney

                                            3
